Citation Nr: 9919507	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  93-15 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1961 to March 
1983. 

This case came before the Board of Veterans' Appeals  Board) 
on appeal from a November 1991, decision of the Committee on 
Waivers and Compromises (Committee) of the Nashville, 
Tennessee, Regional Office (RO) of the VA.  The notice of 
disagreement was received in December 1991.  The statement of 
the case was sent to the veteran in August 1992.  The 
substantive appeal was received in December 1992.  In October 
1995, the Board remanded this case to the RO for further 
development to include a determination as to whether the 
overpayment was properly created.  In December 1996, the RO 
determined that the overpayment was properly created.  In 
April 1997, the veteran was furnished a supplemental 
statement of the case which addressed this issue of whether 
the overpayment was properly created.  

In September 1993, the veteran submitted a claim for a 
temporary total rating based on a period of hospitalization 
at the VA Medical Center Mountain Home as well as a claim for 
increased ratings for his service-connected disabilities.  In 
November 1994, the veteran submitted a claim for a total 
disability evaluation for compensation based on individual 
unemployability.  The Board refers these issues to the RO for 
appropriate development.  


FINDING OF FACT

There is currently no overpayment of VA compensation 
benefits.


CONCLUSION OF LAW

There is no appeal over which the Board has jurisdiction.  38 
U.S.C.A. 7104 (West 1991 & Supp. 1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, in March 1983, the veteran initially applied 
for VA compensation benefits.  At that time, the veteran 
completed a VA Form 21-526(e), and listed the name of his 
first wife and the dates of their marriage and divorce; the 
name of his present wife, the date of their marriage, and the 
name and date of death of her first husband; and the names 
and birthdates of all of his children, including step-
children.  The information was as follows: first wife was 
[redacted] married on March [redacted] 1964 and divorced on 
December [redacted] 1973; present wife was [redacted] married on 
March [redacted] 1979; [redacted]'s first husband was noted to be 
[redacted] who died on May [redacted] 1978; and children and step-
children as follows: [redacted] born on January [redacted] 1963, [redacted] 
born on May [redacted] 1965, [redacted] born on March [redacted] 1967, [redacted] 
born on March [redacted] 1974, [redacted] born on March [redacted] 
1966, [redacted] born on September [redacted] 1968, and [redacted] 
born on May [redacted] 1971.  

The veteran submitted proof of his relationship (marriage, 
divorce, birth, and death) as necessary for each of the 
aforementioned individuals.  In May 1983, the veteran 
submitted a VA Form 21-686c, Declaration of Marital Status, 
in which he again listed the information as set forth above.  
In June and July 1983, the veteran resubmitted the proof of 
his relationship, etc., of the aforementioned individuals.  
The veteran was granted entitlement to VA compensation 
benefits in July 1983.  In a July 1983 letter, the veteran 
was notified of the award and was informed that he was 
granted additional benefits for his dependents.  He was also 
provided a VA Form 21-6782, Original Disability Compensation, 
which informed the veteran that his entitlement to disability 
compensation could be affected by his armed forces service 
retirement pay, and that he was obligated to promptly notify 
VA of his receipt of same.  

In June 1984, information from the Department of the Air 
Force, HQ Air Force Accounting and Finance Center/RPT was 
received.  This correspondence verified the amount of retired 
pay that the veteran was receiving and instructed the VA to 
adjust the VA rates of compensation benefits accordingly.  

In July 1985, the veteran again completed a VA Form 21-686c, 
Declaration of Marital Status, in which he listed his wife as 
well as [redacted], [redacted], [redacted], and [redacted] as dependents.  
In August 1985, the veteran was sent a letter from the RO 
regarding the amendment of his award.  That letter notified 
the veteran that due to receipt of retirement pay, payment of 
VA compensation benefits had to be withheld in the indicated 
amounts.  In June 1987, the veteran was furnished another 
letter regarding the amendment of his award and informing him 
that due to receipt of retirement pay, payment of VA 
compensation benefits had to be withheld in the indicated 
amounts.  

In January 1990, further correspondence was received from the 
Department of the Air Force, HQ Air Force Accounting and 
Finance Center/RPT.  This correspondence verified the amount 
of retired pay that the veteran was receiving as well as the 
amount that the Air Force Accounting and Finance Center 
believed that the veteran was receiving in VA compensation 
benefits.  It was noted that "retroactive rates not equal 
processed and adjusted accordingly."  In April 1990, a VA 
Form 21-651a, "Notice of Election of Compensation in Lieu of 
Retired Pay or Waiver of Retired Pay to Secure Compensation 
from Veterans Administration," was received which reflected 
that the veteran VA benefits had been adjusted to reflect a 
legislative increase.  It also noted that gross amount of the 
veteran's retired pay.  

In a July 1990 letter, the veteran was advised that since he 
had not completed a Dependents Questionnaire which was mailed 
over 60 days previously, it was proposed that his additional 
allowance for dependents would be removed, effective July 1, 
1983, which the RO stated was the last day that the 
dependents were confirmed.  In a subsequent August 1991 
letter, the veteran was advised that the proposed action had 
taken place since the veteran did not respond to that letter 
and that an overpayment had been created.  Subsequently, the 
veteran disputed the debt and requested a waiver of the 
recovery of that debt.  The veteran argued that he was 
married to [redacted] in March 1979 and divorced her in March 
1990, but remarried [redacted] that same month.  He also 
certified that his children were dependents during the period 
of the overpayment.   

In November 1991, the Committee determined that a waiver was 
not warranted since the veteran had not responded to the 
request by the RO for an update of the status of the 
veteran's dependents.  The effective date of removal of the 
dependents was noted to be July 1, 1983.  In his substantive 
appeal, the veteran indicated that he had divorced his second 
wife on March 1, 1990, and remarried his first wife on March 
24, 1990.  The veteran asserted that he submitted a copy of 
his divorce decree on March 24, 1990, and gave a copy to his 
"claims agent" in Bristol along with VA Form 21-686c.  The 
veteran provided proof of his remarriage. 

A January 1992 VA Form 119, Report of Contact, reflects that 
the Air Force Retired Pay received notice of the VA's August 
1, 1991, determination in which the veteran's dependents were 
removed effective July 1, 1983, on August 31, 1991.  As such, 
the veteran was granted retired pay during the period of time 
from which his dependents were removed.  The gross amount was 
$11,987.19 less 20 percent of withheld tax ($2,217.44) which 
equaled $8,869.75.  The Report of Contact indicated that the 
RO had determined that the veteran's dependents should be 
reinstated from September 1, 1991; however, there would be no 
retroactive award due because of the grant of retroactive 
retired pay.  

On July 29, 1992, the veteran was sent a letter from the RO 
regarding the amendment of his award.  That letter notified 
the veteran that due to receipt of retirement pay, payment of 
VA compensation benefits had to be withheld in the indicated 
amounts.  

In January 1993, the veteran was sent a letter from the RO 
regarding the amendment of his award.  That letter notified 
the veteran that due to receipt of retirement pay, payment of 
VA compensation benefits had to be withheld in the indicated 
amounts.  Thereafter, in January 1993, correspondence was 
received from the Defense Finance and Accounting Service 
regarding a discrepancy between their record of what the 
veteran had been paid in VA compensation benefits and what 
the VA had reported.  

In March 1993, the veteran was sent a letter from the RO 
regarding the amendment of his award.  That letter notified 
the veteran that due to receipt of retirement pay, payment of 
VA compensation benefits had to be withheld in the indicated 
amounts.  In March 1993, the VA was again contacted by the 
Defense Finance and Accounting Service regarding the matter 
outlined in their prior letter.  

In October 1995, the Board remanded this case.  The Board 
noted that it appeared from a letter of January 21, 1993 from 
the VA Debt Management Center and VA correspondence dated in 
July 1992, January 1993, and March 1993, that the veteran's 
overpayment amount was changed.  The Board requested that 
this matter be clarified by the RO.  In addition, the RO was 
instructed to consider the issue of whether the creation of 
the overpayment of VA compensation benefits was proper.

In a December 16, 1996 letter, the RO determined that the 
overpayment was properly created.  The RO indicated that, in 
the December 1996 letter, the RO reestablished the veteran's 
dependents effective from July 1, 1983 (the effective date of 
termination indicated in the August 1991 determination) based 
on the information furnished by the veteran regarding the 
status of his dependents since 1983.  The RO indicated that 
the RO could not pay the additional benefits for dependents 
to reduce the overpayment because the RO was informed by 
"Retired Military Pay" that the veteran was retroactively 
paid retired pay for the period in which the dependents had 
been removed (due to the August 1991 determination).  In 
April 1997, the Committee confirmed and continued the prior 
denial of the overpayment at issue.  

As noted, the overpayment at issue was created when the RO 
retroactively removed the veteran's dependents from his VA 
compensation award effective July 1, 1983, which the RO 
stated was the last day that the dependents were confirmed, 
after the veteran allegedly failed to furnish information 
regarding the status of his dependents in a timely matter.  
This action occurred in August 1991.  Thereafter, the Air 
Force Retired Pay received notice of the VA's August 1991 
determination in which the veteran's dependents were removed 
effective July 1, 1983, on August 31, 1991.  As such, the 
veteran was granted retired pay during the period of time 
from which his dependents were removed.  Meanwhile, the 
veteran requested a waiver of the recovery of the overpayment 
of compensation benefits.  The Committee denied the veteran's 
request for waiver based on a finding that he had failed to 
submit the requested information regarding his dependents.  
The veteran appealed that determination.  In July 1992, the 
RO reestablished the veteran's dependents for compensation 
from July 1, 1983.  As such, the Board finds that this action 
eliminated the overpayment of compensation which was created 
because of the retroactive removal of the veteran's 
dependents.  However, even though the RO determined that the 
veteran's compensation could be reinstated based on the 
recent information he submitted, the RO determined it was 
unable to reduce/eliminate the overpayment of compensation 
since the veteran had been paid retired military pay for the 
same time period and applicable VA criteria provide that not 
more than one award of pension, compensation, or emergency 
officers', regular or reserve retirement pay will be made 
concurrently to any person based on his or her own service.  
38 U.S.C.A. § 5304; 38 C.F.R. §§ 3.700, 3.750(a).  

The Board observes that the matter before the RO/Committee 
changed after the RO determined in July 1992 that the 
veteran's additional benefits for his dependents could be 
reinstated.  As noted, this action essentially nullified the 
overpayment of compensation at issue.  However, because of 
the intervening retroactive grant of retirement pay for the 
same time period, the RO indicated that the overpayment of 
compensation at issue remained.  It appears to the Board that 
there may have been an overpayment of retired pay not 
compensation and that the RO is now recouping the overpayment 
of retired benefits from the compensation.  However, the 
overpayment of compensation based on the retroactive removal 
of dependents has been resolved and as the issue appealed by 
the veteran to the Board was entitlement to waiver of 
recovery of that overpayment there is no issue remaining in 
appellate status.  



ORDER

The issue of entitlement to waiver of recovery on an 
overpayment of VA compensation is dismissed.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

